PROB 12A
(7/93)

                                United States District Court
                                                  for
                                       District of New Jersey
                          Report on Offender Under Supervision

Name of Offender: Douglas E Perry, Jr                                                 Cr.: 18-00024-001
                                                                                       PACTS #: 23724

Name of Sentencing Judicial Officer:     THE HONORABLE RICHARD W. STORY
                                         UNITED STATE DISTRICT JUDGE NDGA       -




-Name-of-New-JudiciaLUfficer:           THEHONQRARLESUSAND.LIGENTON
                                        UNITED STATES DISTRICT JUDGE DNJ        -




Date of Original Sentence: 11/15/2012
Date of Violation of Supervised Release Sentence: 05/31/18

Original Offense: Count 1: Felon in Possession of a Firearm
Violation of Supervised Release: Commit a New Crime

Original Sentence: 84 months imprisonment, 36 months supervised release
Violation of Supervised Release Sentence: 6 months imprisonment; 24 months supervised release

Special Conditions: Location Monitoring Program, Substance Abuse Testing, Domestic Violence

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/12/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance


   I                   On November 2, 2018, the offender admitted to using marijuana.


U.S. Probation Officer Action:
The offender has been referred for outpatient substance abuse counseling.


                                                                 Respectfully submitted,

                                                                 at’dck JiatteoCey,
                                                                  By: Patrick Hattersley
                                                                       Senior U.S. Probation Officer
                                                                  Date: 11/21/2018
                                                                                         Prob 12A—page2
                                                                                         Douglas E Perry, Jr



    Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

        Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
1    Submit a Request for Modifying the Conditions or Term of Supervision
[    Submit a Request for Warrant or Summons
F Other




                                                                              Date            /
